ORDER
This original mandamus proceeding concerns a claim for privilege as to documents and patient information that arose during discovery in the underlying suit, No. 90-*80604067, styled Dave Nokes v. Psychiatric Institutes of America d/b/a Willowbrook Hospital and National Medical Enterprises, Inc., in the 193rd Judicial District Court of Dallas County, Texas. Counsel for Relators has represented to this Court that the matters in controversy in the underlying suit have now been settled. Counsel for the real party in interest has not contested that representation. The cause before this Court is moot because the underlying suit has been settled. Without reference to the merits, this cause is dismissed as moot.